{¶ 33} The majority's recessitation of the applicable law is both thorough and clearly set forth in it's opinion. I have no disagreement with the legal principles proffered.
 {¶ 34} However, unlike the majority, I do believe sufficient facts exist, when considered most favorably to Appellant, that reasonable minds could find in light [or the lack thereof] of all the attendant circumstances, the unexpected height of the step off the porch was not open and obvious. Accordingly, I respectfully dissent. *Page 15 
                             JUDGMENT ENTRY
For the reasons stated in our accompanying Memorandum-Opinion on file, the judgment of the Tuscarawas County Court of Common Pleas is affirmed. Costs assessed to appellant. *Page 1